DETAILED ACTION
1.	This action is in response to applicant's amendment received on 3/14/2022.  Amended claims 1,  and new claims 6-7 are acknowledged and the following notice of allowability is formulated.  Claim 5 is cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 1, but more specifically, a supercharger with a drain pipe for draining oil form the supercharger, a cylinder block having a first oil passage, a PCV system having a second oil passage that is connected to the outlet of the drain pipe and the inlet of the first oil passage, a first malfunction lamp indicated an abnormal oil level in the oil pan, and a second malfunction indicator lamp indicating a PCV separator being disconnected. 
There is no prior art that teaches all the limitations of claims 6-7, but more specifically, a supercharger with a drain pipe for draining oil form the bearing of the supercharger, a cylinder block having a first oil passage, a PCV system having a second oil passage that is connected to the outlet of the drain pipe and the inlet of the first oil passage, a PCV separator having a separator chamber and the second oil passage not penetrating the separator chamber. 
The closest piece of prior art is mentioned in the non-final rejection, but does not teach the limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        6/2/2022